Exhibit 10.36

 

RESIGNATION AGREEMENT

 

This Resignation Agreement (“Resignation Agreement”) is made between Timothy M.
Mayleben (“Executive”) and Aastrom Biosciences, Inc. (“Aastrom” or the
“Company,” together with Executive, the “Parties”).

 

WHEREAS, Executive is resigning from his employment with the Company effective,
December 14, 2012 (the “Resignation Date”);

 

WHEREAS, this Resignation Agreement fully supersedes any prior agreements and
understandings related to Executive’s employment at Aastrom, including, without
limitation, the Executive Employment Agreement dated October 23, 2009 (the
“Employment Agreement”), provided, Section 7 of the Employment Agreement,
including each of its subparts (the “Preserved Provisions”), shall remain in
full force and effect;

 

WHEREAS, in exchange for, among other things, Executive entering into, not
revoking and complying with this Resignation Agreement, the Company shall
provide Executive with the benefits as described below; and

 

WHEREAS, the payments set forth in this Resignation Agreement are the exclusive
payments, benefits and rights to Executive in connection with the ending of
Executive’s employment, and by entering into this Resignation Agreement,
Executive acknowledges and agrees that he is not entitled to any other severance
pay, benefits, equity rights or any other form of compensation or payment
including without limitation pursuant to the Employment Agreement or any other
agreement, severance plan, program, policy or arrangement, except as otherwise
specifically set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                Resignation from Employment, Officer Positions
of the Company and its Subsidiaries and Affiliates.  As of the Resignation Date,
Executive hereby resigns from his employment with the Company and as an officer
of the Company as well as from any other officer positions he holds with any of
the Company’s subsidiaries or entities affiliated with the Company.  Executive
agrees to execute and deliver any documents reasonably necessary to effectuate
such resignations.  Executive acknowledges and agrees that he is not entitled to
any severance pay or benefits in connection with such resignation, including
pursuant to the Employment Agreement.

 

2.                                Board Service.  Subject to the Company’s
bylaws, the Executive shall continue to serve as a member of the Company’s Board
of Directors for the duration of Executive’s current term, to expire at the
Company’s 2013 Annual Meeting of Shareholders unless the Board of Directors
chooses to renominate Executive for another term.

 

3.                                Final Pay; Expense Reimbursement.  On the
Company’s next regular payroll date following the Resignation Date, the Company
shall pay Executive his accrued but unpaid

 

--------------------------------------------------------------------------------


 

base salary based on Executive’s employment through the Resignation Date (at the
rate of $425,000 per year, prorated based on the Resignation Date).  Executive
acknowledges and agrees that he is not entitled to any other salary, bonus or in
connection with his services to the Company nor is he entitled to payment for
any accrued vacation other than the $32,692.31 for accrued vacation that will be
paid by the Company on the next regular payroll date following the Resignation
Date.  The Executive shall be entitled to be reimbursed for his reasonable
business expenses incurred prior to the Separation Date in connection with his
employment and after the Separation Date in connection with his service on the
Board of Directors and the Consulting Services (as defined below), subject to
the Company’s policies and procedures with respect to expense reimbursement.

 

4.                                Equity Interests.  Executive holds the equity
rights set forth in this Section 4 (the “Interests”) and such Interests
constitute all of the ownership or other equity interests of the Company
Executive owns, beneficially or of record.  Notwithstanding anything to the
contrary in the Notice of Grant of 2004 Stock Option, dated June 20, 2005,
granting Executive an option to purchase 12,000 shares of common stock pursuant
to the Company’s 2004 Stock Option Plan, Notice of Grant of 2004 Stock Option,
dated November 1, 2005, granting Executive an option to purchase 30,000 shares
of common stock pursuant to the Company’s 2004 Stock Option Plan, Notice of
Grant of 2004 Stock Option, dated November 2, 2006, granting Executive an option
to purchase 55,000 shares of common stock pursuant to the Company’s 2004 Equity
Incentive Plan, Notice of Grant of 2004 Stock Option, dated November 7, 2007,
granting Executive an option to purchase 55,000 shares of common stock pursuant
to the Company’s 2004 Stock Option Plan, Notice of Grant of 2004 Stock Option,
dated October 17, 2008, granting Executive an option to purchase 55,000 shares
of common stock pursuant to the Company’s 2004 Equity Incentive Plan, Notice of
Grant of 2004 Stock Option, dated December 8, 2008, granting Executive an option
to purchase 150,000 shares of common stock pursuant to the Company’s 2004 Equity
Incentive Plan, Incentive Stock Option Award Agreement, dated December 14, 2009,
granting Executive an option to purchase 3,000,000 shares of common stock
pursuant to the Company’s 2009 Omnibus Incentive Plan, Incentive Stock Option
Award Agreement, dated March 11, 2010, granting Executive an option to purchase
234,500 shares of common stock pursuant to the Company’s 2009 Omnibus Incentive
Plan, Incentive Stock Option Award Agreement, dated September 22, 2010, granting
Executive an option to purchase 395,000 shares of common stock pursuant to the
Company’s 2009 Omnibus Incentive Plan, Incentive Stock Option Award Agreement,
dated March 21, 2011, granting Executive an option to purchase 699,875 shares of
common stock pursuant to the Company’s 2009 Omnibus Incentive Plan, Incentive
Stock Option Award Agreement, dated May 3, 2012, granting Executive an option to
purchase 520,000 shares of common stock pursuant to the Company’s 2009 Omnibus
Incentive Plan, Incentive Stock Option Cancellation and Award Agreement, dated
June 25, 2012, cancelling Executive’s right to purchase 481,164 shares of common
stock granted on March 21, 2011 and granting Executive an option to purchase
481,164 shares of common stock pursuant to the Company’s 2009 Omnibus Incentive
Plan, and Incentive Stock Option Cancellation and Award Agreement, dated
August 29, 2012, cancelling Executive’s right to purchase 317,000 shares of
common stock granted on September 22, 2010 and granting Executive an option to
purchase 283,000 shares of common stock, pursuant to the Aastrom
Biosciences, Inc. 2009 Omnibus Incentive Plan (the “Equity Documents”), the
Executive’s Interests will be treated as set forth in this Section 4 and
Executive shall forfeit any rights to any unissued ownership or other interests
in the Company, including to any restricted stock units, other than as set forth
herein.

 

2

--------------------------------------------------------------------------------


 

 

 

 

Shares As
Adjusted

 

Option Price
As Adjusted

 

Vested
Balance as of
12/14/2012

 

Unvested
Shares
as of
12/14/2012

 

6/20/2005

 

1,500

 

$

23.60

 

1,500

 

—

 

11/01/2005

 

3,750

 

$

17.84

 

3,750

 

—

 

11/02/2006

 

6,875

 

$

12.24

 

6,875

 

—

 

11/07/2007

 

6,875

 

$

7.60

 

6,875

 

—

 

10/17/2008

 

6,875

 

$

2.32

 

6,875

 

—

 

12/08/2008

 

18,750

 

$

2.96

 

18,750

 

—

 

12/14/2009

 

375,000

 

$

2.40

 

281,250

 

82,032

 

03/11/2010

 

234,500

 

$

1.52

 

161,218

 

65,954

 

09/22/2010

 

78,000

 

$

1.49

 

78,000

 

—

 

03/21/2011

 

218,711

 

$

2.26

 

218,711

 

—

 

05/03/2012

 

520,000

 

$

2.49

 

65,000

 

422,500

 

06/25/2012

 

481,164

 

$

2.26

 

43,742

 

393,680

 

08/29/2012

 

283,000

 

$

1.67

 

31,444

 

220,112

 

 

All options that are vested as of December 14, 2012 shall remain vested and
shall be exercisable by Executive until May 31, 2013.  Fifty percent (50%) of
all options that are unvested shall continue to vest per their terms until the
earlier of May 31, 2013 or the date Executive leaves the Board of Directors (the
earlier of the foregoing two dates, the “Termination Date”), at which point all
vesting shall cease and no additional shares shall vest.  Any special exercise
provisions provided for pursuant to the applicable option agreements or the
Employment Agreement, including any exercise period extending past May 31, 2013,
shall terminate.  All options that are unvested as of the Termination Date shall
be cancelled per their terms and be subject to grant pursuant to the Company’s
equity incentive plans.

 

5.                                Consulting Services.  After the Resignation
Date, the Executive shall provide consulting services to the Company (the
“Consulting Services”) as requested by the Board in writing, including though
electronic communications.  Executive shall perform the Consulting Services
between the Resignation Date and March 31, 2013, subject to earlier termination
by Consultant or termination by the Company for cause, as determined by the
Board in its reasonable and good faith discretion (the “Consulting Period”). In
exchange for the Consulting Services, the Executive will be eligible to earn the
payment(s) set forth on Exhibit A, but only if

 

3

--------------------------------------------------------------------------------


 

the respective milestone listed on Exhibit A occurs during the Consulting Period
(each a “Milestone Payment”).  If earned, each Milestone Payment will be paid
within 10 days of the achievement of the applicable milestone.

 

6.                                Assignment of Developments.  If at any time or
times during Executive’s employment or while performing the Consulting Services,
Executive (either alone or with others) makes, conceives, creates, discovers,
invents or reduces to practice (or made, conceived, created, discovered,
invented or reduced to practice) any Development that (i) relates to the
business of the Company or any partner or sponsor of the Company or any of the
products or services being developed, manufactured, licensed or sold by the
Company or which may be used in relation therewith; or (ii) results from tasks
assigned to Executive by the Company; or (iii) results from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, then all such Developments and the benefits
thereof are and shall immediately become the sole and absolute property of the
Company and its assigns, as works made for hire or otherwise.  The term
“Development” shall mean any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, content, formula, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection).  Executive hereby assigns all rights
(including, but not limited to, rights to inventions, patentable subject matter,
copyrights and trademarks) Executive may have or may acquire in the Developments
and all benefits and/or rights resulting therefrom to the Company and its
assigns without further compensation and shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company. 
Executive will cooperate fully with the Company, both during and after
Executive’s employment and the Consulting Period, with respect to the
procurement, maintenance and enforcement of the Company’s intellectual property
rights.  Executive agrees to sign all papers which the Company may deem
necessary or desirable in order to protect rights and interests in any
Company-related development.  If the Company is unable, after reasonable effort,
to secure its signature on any such papers, Executive hereby irrevocably
designates and appoints each officer of the Company as its agent and
attorney-in-fact to execute any such papers on its behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-related development.

 

7.                                Releases.  Executive irrevocably and
unconditionally releases and forever discharges the Company, all of its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and the
fiduciaries of such plans, and the current and former officers, directors,
stockholders, executives, attorneys, accountants, and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when Executive signs this Resignation Agreement, he has, ever had, now
claims to have or ever claimed to have had against any or all of the Releasees. 
This release includes, without implication of limitation, the complete waiver
and release of all Claims of or arising in connection with or for: the
Employment Agreement including Claims for breach of express or implied contract;
wrongful termination of employment whether in contract or tort; intentional,
reckless, or negligent infliction of emotional distress; breach of any express
or implied covenant

 

4

--------------------------------------------------------------------------------


 

of employment, including the covenant of good faith and fair dealing;
interference with contractual or advantageous relations, whether prospective or
existing; deceit or misrepresentation; discrimination or retaliation under
state, federal, or municipal law, including, without implication of limitation,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as
amended, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; any other federal,
state or local law or regulation prohibiting employment discrimination
defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; wages, severance pay, vacation pay, back or front pay or other
forms of compensation; and attorney’s fees and costs.  Executive understands
that this general release of Claims extends to any and all Claims related to
Executive’s employment by the Company (including without limitation, any claims
against the Company in respect of any stock-based awards of any kind or alleged
promises or assurances of such awards) and the termination of his employment,
and all Claims in his capacity as a Company stockholder arising up to and
through the date that Executive enters into this Resignation Agreement. 
Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
Executive signs this Resignation Agreement.  Executive represents that he has
not assigned to any third party and has not filed with any agency or court any
Claim released by this Resignation Agreement.  This release does not affect
Executive’s rights or obligations under this Resignation Agreement, the
Preserved Provisions or the Equity Documents nor shall it affect the Executive’s
rights to indemnification as an officer and/or director of the Company for
Executive’s service prior to the Resignation Date.

 

The Company voluntarily releases and forever discharges Executive from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown that, as of the date when the Company signs this Resignation
Agreement, it has, ever had, now claims to have or ever claimed to have had
against Executive arising out of acts or omissions by Executive in connection
with Executive’s employment taken in the reasonable good faith belief that such
acts or omissions were in the best interest of the Company provided, the
Company’s release of Executive shall not apply to any claims based on fraud or
material willful misconduct by Executive.

 

8.                                Return of Property.  Executive commits to
returning to the Company all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships, provided Executive may retain (i) the laptop issued
to him by the Company so long as he promptly returns it to Company so that a
mirror image of the hard drive may be taken; (ii) his mobile telephone; and
(iii) his desk chair.  After returning all other Company property, Executive
commits to deleting and finally purging any duplicates of files or documents
that may contain Company or customer information from any non-Company computer
or other device that remains Executive’s property after the Resignation Date.

 

9.                                Executive’s Continuing Obligations and
Nondisparagement.  Executive hereby reaffirms his obligations pursuant to the
Preserved Provisions, which are incorporated by reference as material terms of
this Resignation Agreement.  Executive further agrees not to make any
disparaging statements concerning the Company, any of its affiliates, or any of
its or their

 

5

--------------------------------------------------------------------------------


 

current or former officers, directors, shareholders, employees, agents, products
or services.  The Company agrees to instruct its current Board members and
senior executives not to make disparaging statements about the Executive
provided that nothing in this Section 9 shall affect any person’s obligation to
testify truthfully in any legal proceeding or provide truthful information in
response to a request from a governmental agency.

 

10.                         Communications Concerning Executive’s Resignation. 
The Board will issue a press release about Executive’s separation from
employment with the Company (the “Announcement”) on a date to be determined by
the Board (the “Announcement Date”).  On and after the Announcement Date,
(i) Executive agrees not to make any statement inconsistent with the
Announcement; and (ii) the Company will instruct its current Board members and
senior executives not to make statements that are inconsistent with the
Announcement provided that nothing in this Section 10 shall affect any person’s
obligation to testify truthfully in any legal proceeding or provide truthful
information in response to a request from a governmental agency.

 

11.                         Advice of Counsel.  This Resignation Agreement is a
legally binding document and the Company’s and Executive’s signatures will
commit each to its terms.  Executive acknowledges that he has been advised to
discuss all aspects of this Resignation Agreement with his attorney, that he has
carefully read and fully understands all of the provisions of this Resignation
Agreement and that Executive is voluntarily entering into this Resignation
Agreement.

 

12.                         Time for Consideration; Effective Date.  Executive
acknowledges that he has been provided with the opportunity to consider this
Resignation Agreement for twenty-one (21) days before signing it.  To accept
this Resignation Agreement, Executive must return a signed original of this
Resignation Agreement so that it is received by the Company’s Chairman, Board of
Directors (the “Chairman”), on or before the expiration of this twenty-one (21)
day period.  Executive and the Company agree that any changes or modifications
to this Resignation Agreement shall not restart the twenty-one (21) day period. 
For a period of seven (7) days from the day of the execution of this Resignation
Agreement, Executive shall retain the right to revoke this Resignation Agreement
by written notice that must be received by the Chairman before the end of such
revocation period.  This Resignation Agreement shall become effective on the
business day immediately following the expiration of the revocation period (the
“Effective Date”), provided that Executive does not revoke this Resignation
Agreement during the revocation period.

 

13.                         Enforceability.  Executive acknowledges that, if any
portion or provision of this Resignation Agreement, including any part of the
Preserved Provisions, shall to any extent be declared illegal or unenforceable
by a court of competent jurisdiction, then the remainder other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision shall be valid and enforceable to the fullest
extent permitted by law.

 

14.                         Entire Agreement.  This Resignation Agreement
constitutes the entire agreement between Executive and the Company concerning
Executive’s relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings between the Parties concerning the
Executive’s relationship with the Company including, without limitation, the
Employment Agreement, provided, the Preserved Provisions and the Equity
Documents, as

 

6

--------------------------------------------------------------------------------


 

modified by Section 4 of this Resignation Agreement, shall continue to be in
full force and effect.

 

15.                         Waiver.  No waiver of any provision of this
Resignation Agreement, including the Preserved Provisions, which are
incorporated by reference into this Resignation Agreement, shall be effective
unless made in writing and signed by the waiving party.  The failure of either
Party to require the performance of any term or obligation of this Resignation
Agreement or the Preserved Provisions, or the waiver by either Party of any
breach of this Resignation Agreement, including any part of the Preserved
Provisions, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

16.                         Taxes.  The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Resignation Agreement and in connection with other compensation
matters to the extent that it reasonably and in good faith determines that it is
required to make such deductions, withholdings and tax reports.  Nothing in this
Resignation Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits made to Executive pursuant to this Resignation Agreement.

 

17.                         Governing Law; Interpretation.  This Resignation
Agreement shall be interpreted and enforced under the laws of the State of
Michigan without regard to conflict of law principles.  In the event of any
dispute, this Resignation Agreement is intended by the parties to be construed
as a whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either Party or the “drafter” of all or any
portion of this Resignation Agreement.

 

18.                         Counterparts.  This Resignation Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original, but all of which together shall
constitute one and the same document.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Resignation Agreement on the date(s) indicated below.

 

AASTROM BIOSCIENCES INC.

 

 

 

 

 

 

 

 

/s/ Robert L. Zerbe, MD

 

December 12, 2012

Chairman, Board of Directors

 

Date

 

I HAVE READ THIS RESIGNATION AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS RESIGNATION
AGREEMENT IS A LEGAL DOCUMENT.

 

/s/ Tim M. Mayleben

 

December 12, 2012

Timothy M. Mayleben

 

Date

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Payment

 

Milestone

 

$

75,000

 

Board approval of a strategic license or similar collaboration agreement with a
third party on terms acceptable to the Board

 

$

75,000

 

Closing of an equity financing of the Company from which the Company receives
gross proceeds of at least $15,000,000

 

 

--------------------------------------------------------------------------------